Citation Nr: 0014864	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1972 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In a September 1999 informal presentation, the veteran's 
representative appears to have raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
matter is hereby referred to the RO for appropriate action. 

In an October 9, 1998, Statement in Support of Claim (VA Form 
21-4138), date-stamped as received in January 1999, the 
veteran included language to the effect that he disagreed 
with a July 1998 Board decision which addressed claims of 
service connection for arthritis of the cervical spine, 
neuropathy and fractured ribs.  Decisions of the Board are 
final unless a timely appeal is taken to the United States 
Court of Appeals for Veterans Claims.  However, a claimant 
may initiate a review of a prior Board decision on the basis 
of clear and unmistakable error.  It is not clear whether the 
veteran wishes to advance a clear and unmistakable error 
motion with regard to the July 1998 Board decision, and he 
and his representative are hereby directed to pertinent 
regulations beginning at 38 C.F.R. § 20.1400. 


REMAND

Review of the procedural history of this case reveals that by 
decision in July 1998, the Board granted an appeal on the 
issue of entitlement to service connection for PTSD.  The RO 
gave effect to that determination in a September 1998 rating 
decision, assigning a noncompensable rating effective from 
February 28, 1995.  

It appears that the RO received additional medical evidence 
and in a December 1998 rating decision, the RO increased the 
disability rating for PTSD to 10 percent, effective from 
October 22, 1998.  In December 1998, the RO received a 
communication from the veteran in which he indicated that he 
disagreed with the December 1998 rating decision.  The RO 
issued a statement of the case in December 1998.  The RO 
issued a statement of the case in early January 1999.  In 
late January 1999, the veteran's representative submitted 
several documents from the veteran, including a VA Form 9 and 
a copy of a VA Form 21-4138 dated October 9, 1998.  The 
October 9, 1998, VA Form 21-4138 included language to the 
effect that the veteran disagreed with the September 1998 
rating decision (which decision effected the Board's grant of 
service connection and assigned a noncompensable rating.  
After reviewing the somewhat confusing history of the appeal, 
the Board finds that the veteran wishes to appeal from the 
September 1998 rating decision with assigned the initial 
noncompensable rating.  The October 9, 1998, VA Form 21-4138 
was date-stamped as received in January 1999 which was still 
within the appeal period from the September 1998 rating 
decision.  See 38 U.S.C.A. § 7105.  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, it appears from the January 
1999 statement of the case and a June 1999 supplemental 
statement of the case that the RO has considered the present 
appeal as arising from the December 1998 rating decision 
(which essentially looked to the question of whether an 
increased rating was warranted) as opposed to the September 
1998 rating decision (which effected the grant of service 
connection and determined that a noncompensable rating 
effective from February 28, 1995, was warranted).  Because 
the appeal is from the September 1998 rating decision which 
made a determination as to the degree of impairment from 
February 28, 1995, on, the veteran is also entitled to 
consideration under the pre-November 6, 1996, rating 
criteria.  In this regard, a recent opinion by VA's General 
Counsel addresses the manner of addressing rating cases which 
involve a change of rating criteria during the course of the 
appeal.  VAOPGCPREC 3-2000 (April 10, 2000). 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  Any VA medical records (not already 
in the claims file) documenting hospital, 
outpatient and therapy should be 
associated with the claims file.

2.  After undertaking any additional 
development deemed necessary, the RO 
should review the expanded record (to 
include various items of evidence which 
the veteran has submitted directly to the 
Board in recent months) under both the 
old and the revised regulations 
pertaining to rating of psychiatric 
disorders in accordance with VAOPGCPREC 
3-2000.  Further, as this appeal arises 
from a rating decision which assigned the 
initial rating after a grant of service 
connection, the RO should consider the 
application of stage ratings as set forth 
in Fenderson v. West, 12 Vet.App. 119 
(1999).  The veteran and his 
representative should be furnished a 
supplemental statement of the case citing 
the old and new criteria for rating 
psychiatric disorders, and be afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to afford the veteran due 
process of law and to ensure consideration of all applicable 
rating criteria.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter the Board 


has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



